 


109 HRES 220 : Recognizing America’s Blood Centers and its member organizations for their commitment to providing over half the Nation with a safe and adequate volunteer donor blood supply, and for other purposes.
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 220 
In the House of Representatives, U.S., 
 
October 25, 2005. 
 
RESOLUTION 
Recognizing America’s Blood Centers and its member organizations for their commitment to providing over half the Nation with a safe and adequate volunteer donor blood supply, and for other purposes. 
 
 
 Whereas each year more than 4,500,000 Americans need a blood transfusion, and for over half the need is urgent and lifesaving;  
 Whereas one out of three people need donated blood in their lifetime, and one out of seven hospital patients need a blood transfusion;  
 Whereas it is the blood available on a daily basis that saves lives, and volunteer blood donors are required every day to meet patient needs and to be immediately available in times of disaster;  
 Whereas community blood centers strive year-round to maintain a sufficient blood supply, an urgent task because blood components must be constantly rotated as a result of blood’s short 42-day shelf life;  
 Whereas America’s Blood Centers was founded in 1962 and is North America’s largest network of community-based, federally licensed, not-for-profit blood centers;  
 Whereas members of America’s Blood Centers serve more than 150,000,000 people and operate more than 600 collection sites, collecting a significant amount of the blood supply of the United States;  
 Whereas members of America’s Blood Centers are currently engaged in developing new tests and new technologies to further assure the safety of the Nation’s blood supply and are actively engaged in biomedical research in the area of transfusion medicine;  
 Whereas America’s Blood Centers assists its members and other blood organizations in assuring adequate blood supplies for patients in times of disasters;  
 Whereas members of America’s Blood Centers were the first to respond to the Oklahoma City bombing, the Columbine shootings, and the 9/11 World Trade Center tragedy and since 9/11 have supported and developed with the Departments of Homeland Security and Health and Human Services proposals to ensure rapid response and adequate blood support in the case of a national disaster or act of terrorism; and  
 Whereas members of America’s Blood Centers support military operations around the globe: Now, therefore, be it   
 
That the House of Representatives— 
(1)recognizes the role of America’s Blood Centers and its members in— 
(A)providing life saving blood to patients, including the military in times of war and the Nation in times of disaster; 
(B)ensuring the safety of that blood supply; and 
(C)promoting essential blood donor initiatives; 
(2)acknowledges the efforts made by member community blood centers and other blood organizations to promote and protect the safety and adequacy of blood components provided to patients; and 
(3)recognizes the need to promote a stable blood supply and increase volunteer participation of blood donors. 
 
Jeff TrandahlClerk. 
